Citation Nr: 1821236	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-38 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lymphoma cancer.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Marc D. Pepin, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979, and, thereafter, had service in the Marine Corps Reserve.

These matters come to the Board of Veterans' Appeals (Board) from an April 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in July 2013, a statement of the case was issued in October 2014, and a substantive appeal was received in November 2014.  

The Veteran testified at a Board hearing in December 2016; the transcript is of record.

The United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Thus, the Board will also consider entitlement to service connection for an acquired psychiatric disorder, to include PTSD, hence the recharacterization of the issue hereinabove.

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the December 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to service connection for lymphoma cancer.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for lymphoma cancer by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal of the issue of entitlement to service connection for lymphoma cancer on the record at the 2016 Board hearing, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal, and this issue is dismissed.


ORDER

Service connection for lymphoma cancer is dismissed.


REMAND

Initially, it is noted that at the Board hearing the Veteran's attorney asserted and the Veteran testified that he had active service from June 1976 to May 1982; however, the Veteran's DD Form 214 reflects active service from June 1976 to June 1979, and that he was transferred to the Marine Corps Reserve thereafter.  12/08/2016 Hearing Transcript at 2, 4; 08/11/2009 Certificate of Release or Discharge From Active Duty.  The Veteran also suggested that he incurred a stressor - being shot - in or about 1981 or 1982.  Id. at 6.  Thus, it appears he is asserting that such incident occurred during a period of active duty for training (ACDUTRA) or inactive duty for training (IDT).  The Board needs proper verification of the Veteran's active, ACDUTRA, or IDT.  As such, a remand is necessary for an attempt to be made to verify such service and all outstanding, related service treatment/personnel records should be associated with the virtual folder.  

With regard to his specific claim of service connection for an acquired psychiatric disability, unfortunately the Veteran's service personnel/treatment records are largely illegible and he has been inconsistent with the time period in which he incurred stressors, to include serving in Cambodia and being shot.  Moreover, his DD Form 214 reflects 0 days of foreign and/or sea service.  08/11/2009 Certificate of Release or Discharge From Active Duty.  

In a February 2011 statement, the Veteran asserted a stressor incident in October 1976 at Camp Pendleton.  02/28/2011 VA 21-0781 Statement in Support of Claim.  He referenced a February 2011 VA treatment record which reflects the Veteran's assertion that in 1976 he was flown to Cambodia for a rescue mission and exposed to war atrocities and mass graves.  02/17/2011 Medical Treatment Record-Government Facility.  In a March 2011 statement, the Veteran asserted that in 1978 he served in Cambodia on a rescue mission and was shot three times in his left leg.  03/05/2011 VA 21-0781 Statement in Support of Claim.  In an April 2011 statement, the Veteran asserted that he was shot by a fellow soldier on a rifle range training at Camp Pendleton with an entry wound and exit wound in the left lower leg; and, that in 1976 he went on a rescue mission in Cambodia looking for POWs.  His unit discovered a mass grave along with POWs.  They were unable to rescue the POWs, but the memories of the huge mass grave continued to be very troubling.  04/25/2011 VA 21-4138 Statement in Support of Claim.  

A Command Chronology was obtained from the United States Marine Corps, 3rd Battalion, 11th Marines, 1St Marine Division for the period July to December, 1976 which did not reflect a mission in Cambodia.  01/17/2012 Military Personnel Record.  

At the Board hearing, the Veteran testified that he served in Cambodia in 1978, not 1976.  12/08/2016 Hearing Transcript at 3.  He could not recall the period of time in 1978, but stated it was not winter and was likely the middle of the year.  Id. at 4.  The Veteran also asserted that while stationed at Camp Pendleton he was shot in the leg while at a rifle range.  Id. at 5.  He denied that he was shot in Cambodia.  He could not recall when the incident occurred at Camp Pendleton but stated that it was after he went to Cambodia and it could have occurred in 1981 or 1982.  Id. at 5-6.

In light of the gaps and confusion regarding the timing of the above events, initially, the Board finds that the Veteran is to be contacted to inquire whether he can clarify when he went to Cambodia in 1978, and when he was shot at Camp Pendleton.  An attempt (or attempts, if needed) should be made to obtain appropriate records regarding the Veteran's unit and whether it was stationed in Cambodia from May 1, 1978 to August 31, 1978 (i.e. middle of the year).  Additionally, the Board finds that an attempt should be made to verify whether the Veteran was shot and/or whether a fellow soldier shot others at Camp Pendleton from January 1, 1981 to May 31, 1982.

Thereafter, the Veteran should be scheduled for a VA examination to assess whether he has an acquired psychiatric disability due to service.  

On Remand, associate updated VA treatment records with the virtual folder.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center (NPRC), the United States Marine Corps, and/or any other appropriate repository, and attempt to verify the Veteran's service in the Marine Corps Reserve and obtain all service personnel and treatment records associated with his reserve service.  

2.  Contact the Veteran to inquire whether he can clarify when he went to Cambodia in 1978 and when he was shot at Camp Pendleton.  

3.  Request that the JSRRC or any other appropriate repository research the Veteran's unit records, Daily Staff Reports, Serious Incident Reports, or Morning Reports to verify whether the Veteran's unit served in Cambodia from May 1, 1978 to August 31, 1978 (or a specific period provided by the Veteran); and, whether the Veteran, during a period of service in the Marine Corps Reserves, was involved in a shooting accident at Camp Pendleton from January 1, 1981, to May 31, 1982 (or a specific period provided by the Veteran).  

If such efforts prove unsuccessful, documentation to that effect is to be added to the virtual folder.  The Veteran is to be notified of such attempts and requested to provide any relevant evidence in his possession.

4.  Associate with the virtual folder updated VA treatment records for the period from March 20, 2013.


5.  After completing #s 1-4, schedule the Veteran for a VA psychiatric examination.  The virtual folders must be reviewed by the examiner so as to become familiar with the Veteran's pertinent medical history and relevant facts.  It is imperative that the virtual folder and a copy of this remand be made available to the examiner in connection with the examination.  After reviewing the virtual folder and examining the Veteran, the examiner should opine as to the following:

a)  Determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-V diagnostic criteria is required.  

Identify all current psychiatric diagnoses.  All current psychiatric diagnoses must be considered.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing in February 2011 meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

b)  The examiner must determine whether the Veteran has PTSD according to the requirements of DSM-V and, if he does, whether any in-service stressor(s) found to be established by the evidence is the cause of this condition.  The examiner must be instructed that only the events supported by credible evidence may be considered as valid stressors and have the examiner specify the stressor(s) that provided the basis of the diagnosis.  

c)  Whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror, OR whether the Veteran has PTSD due to a corroborated stressor;

d)  For any psychiatric diagnosis rendered other than PTSD the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed psychiatric disorder is a result of service or any incident therein.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  

The clinician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

6.  Thereafter, readjudicate entitlement to service connection for an acquired psychiatric disability, to include PTSD.  If the benefit sought is not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


